J   -S32037-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA

                 v.


    DERRICK MORRIS

                          Appellant             :    No. 3177 EDA 2017

            Appeal from the Judgment of Sentence October 1, 2015
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0002393-2014

BEFORE:       SHOGAN, J., NICHOLS, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                                    FILED JULY 30, 2019

          Derrick Morris (Appellant) appeals from the judgment of sentence

imposed after     a    jury found him guilty of rape by forcible compulsion, unlawful
contact with      a    minor, endangering the welfare of children, corruption of

minors, and involuntary deviate sexual intercourse with        a   person less than 16

years of age (IDSI).1 We affirm.

          The trial court provided the following account of the evidence presented

at Appellant's trial:

                The complaining witness [(Complainant)] testified that in
          2007, she was eleven years old, living in [Appellant's] apartment
          with her mother and sister in Yeadon[,] Pennsylvania. She was in
          the sixth grade, and suffered a hip injury and was unable to walk,
          requiring her to stay at home, in [Appellant's] care. In addition
          to assisting her in moving about, he was also charged with
          applying "Icy Hot" balm to the injured area.


1    18    Pa.C.S.A.     §§   3121(a)(1), 6318(a), 4304(a)(1), 6301(a)(ii), and
3123(a)(7).
J   -S32037-19


              She testified that on one particular morning, after
        [Appellant] placed her in the bathtub to soak, he stayed in the
        room with her. After taking her out of the tub he applied the "Icy
        Hot" to her hip, he then put his fingers into her vagina.
        [Appellant] then helped her into the bedroom, pinned her to the
        bed and forced his penis into her vagina.          In addition to
        threatening harm to her mother and sister if she revealed what
        happened, [Appellant] also attempted to rationalize his actions
        and placated her by taking her out for a treat. She testified that
        this pattern persisted for the week that she was out of school and
        then on a consistent basis for the remainder of the year.

              In December of 2007, the Complainant was sent to live with
        her grandmother in Virginia where she remained until the end of
        the school year. During this period, she had no further contact
        with [Appellant]. In June of 2008, [Appellant's] mother brought
        her back to Pennsylvania and took up residence in Chester,
        without [Appellant].

              [Appellant] subsequently moved into the Chester apartment
        with Complainant's mother. [Appellant] resumed his pattern of
        sexual assaults, despite Complainant's attempts to resist him.

              In February of 2010, Complainant, her mother and sister
        moved into a home on Levick Street, in Philadelphia, without
        [Appellant]. In September of 2010, when Complainant was
        fourteen years old and just beginning the ninth grade, [Appellant]
        moved in, again resuming the same pattern of sexual abuse.
        However, instead of assaulting her in the afternoon, as before, he
        would usually assault her in the morning, when no one else was
        in the house, delaying her arrival at school.      These assaults
        consisted of both oral and vaginal sex. She testified that he
        assaulted her approximately forty times before moving out of the
        Levick Street property.

              After being gone for approximately nine months, [Appellant]
        returned to Levick Street in January of 2012, after the
        Complainant turned sixteen. [Appellant] again resumed the same
        pattern of sexual assaults and threats until April of that year, when
        he married her mother.        Approximately three months later,
        [Appellant] obtained a PFA order against the mother, forcing them
        from the Levick Street home, ending [Appellant's] sexual assaults,
        although he unsuccessfully attempted to maintain contact with
        Complainant. Finally, on January 29, 2013, at the urging of a

                                        - 2 -
J -S32037-19



      close friend, Complainant told her mother of [Appellant's] assaults
      and reported them to the police.

Trial Court Opinion, 9/21/18, at 3-5 (citations to notes of testimony omitted).

      As a result of the Complainant's report, the Commonwealth filed a

criminal complaint against Appellant on December 5, 2013. Appellant's case

proceeded to trial and   a   jury convicted him of the above crimes   on February

26, 2015.

      On October 1, 2015, the     trial court sentenced Appellant to an aggregate

20 to 40 years of imprisonment. Appellant filed timely post -sentence motions

on October 8, 2015, which the trial court denied. Thereafter, Appellant filed

this timely appeal.2   Both Appellant and the trial court have complied with

Pennsylvania Rule of Appellate Procedure 1925.

      Appellant presents three issues for our review:

      [1.] Did the lower court err    permitting the Commonwealth to
                                      in
      introduce evidence of prior bad acts allegedly committed by
      Appellant on the complaining witness where those allegations
      unfairly prejudiced Appellant and were not necessary for the
      Commonwealth's case -in -chief?

      [2.] Did the lower court err                 trial counsel's cross[-
                                      in constraining
      ]examination of the Commonwealth's primary investigator on the
      reasons for the investigation lying dormant for close to a full year?

      [3.] Did the lower court abuse its discretion       three
                                                        in imposing
      years of incarceration beyond the aggravated range of the


2 On November 16, 2015, Appellant filed a pro se petition pursuant to the Post
Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. The trial court
appointed counsel, who filed an amended PCRA petition on August 21, 2017
seeking reinstatement of Appellant's direct appeal rights. The trial court
reinstated Appellant's appellate rights on August 24, 2017, and he filed his
timely notice of appeal on September 22, 2017.
                                        - 3 -
J   -S32037-19


        sentencing guidelines with no more than boilerplate references to
        the seriousness of the crimes for which Appellant was sentenced?
Appellant's Brief at 4.

        In his first issue, Appellant argues that the trial court erred in permitting

the Commonwealth to introduce evidence of alleged prior uncharged sexual

abuse committed against the Complainant outside of Philadelphia County.

Appellant asserts that the admission of such evidence "was unnecessary to

the    Commonwealth's       case   against     [him]      and   unfairly     prejudic[al]."
Appellant's Brief at 14.

        Our standard of review is as follows:

        It is well settled that the admission of evidence is solely within the
        discretion of the trial court, and a trial court's evidentiary rulings
        will be reversed on appeal only upon an abuse of that discretion.
        An abuse of discretion will not be found based on a mere error of
        judgment, but rather occurs where the court has reached a
        conclusion that overrides or misapplies the law, or where the
        judgment exercised is manifestly unreasonable, or the result of
        partiality, prejudice, bias or ill -will.

Commonwealth v. Hicks,          151 A.3d 216, 224 (Pa. Super. 2016) (citations

omitted).

        As our Supreme Court has explained, generally, "all relevant evidence,

i.e., evidence which tends to make the existence or non-existence of                          a


material fact more or less           probable,       is   admissible,     subject     to    the

prejudice/probative value weighing            which       attends   all   decisions        upon

admissibility." Commonwealth v. Dillon, 925 A.2d 131, 136 (Pa. 2007). An

exception to this rule is that "[e]vidence of    a    crime, wrong, or other act is not



                                         -4
J   -S32037-19


admissible to prove   a    person's character in order to show that on     a   particular

occasion the person acted in accordance with the character."                     Pa.R.E.

404(b)(1). Evidence of an uncharged crime, however, may be admissible for

a   purpose other than to show criminal propensity, "such as proving motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident."            Pa.R.E.   404(b)(2).   "This list       is   not

exhaustive[,]" as the Supreme Court of Pennsylvania has recognized that one

permissible purpose of such evidence is "to furnish the context or complete

story of the events surrounding       a   crime[,]" i.e., the res gestae exception.
Dillon, 925 A.2d at 137.
        The res gestae exception is applicable in "situations where the distinct

crimes were part of    a   chain or sequence of events which formed the history

of the case and were part of its natural development." Commonwealth v.

Knoble, 188 A.3d 1199, 1205 (Pa. Super. 2018) (citation omitted). "In other

words, the exception applies to prior bad acts which are so clearly and

inextricably mixed up with the history of the guilty act itself as to form part of

one chain of relevant circumstances, and so could not be excluded on the

presentation of the case before the jury without the evidence being rendered

thereby unintelligible." Id. (citation omitted).

        However, even where an exception to Rule 404(b)'s prohibition against

evidence of prior bad acts applies, the evidence of other crimes      is   admissible

"only if the probative value of the evidence outweighs its potential for unfair


                                          -5
J   -S32037-19


prejudice." Pa.R.E. 404(b)(2). "Unfair prejudice means             a   tendency to suggest

decision on an improper basis or to divert the jury's attention away from its

duty of weighing the evidence impartially." Pa.R.E. 403 (comment).

         Instantly, the Commonwealth filed on May 27, 2014               a   notice of intent

to present prior bad acts evidence pursuant to Pa.R.E. 404(b).                    Within its

motion, the Commonwealth noted that it "intend[ed] to introduce evidence

regarding [Appellant's] actions against the [C]omplainant while they were

living in Yeadon and Chester, Pennsylvania, pursuant to Pa.R.E. [] 404(b)."

Commonwealth's Pa.R.E. 404(b) Notice of Intent, 5/27/14, at 1-2.

         Prior to the commencement of Appellant's jury trial, the Commonwealth

moved for the admission of testimony under the "res gestae" exception to the

prior bad acts rule, as well as evidence of Appellant's "common scheme, plan

or design      .   .   .   in   terms of how [Appellant began] sexually abusing [the

Complainant]." N.T., 2/23/15, at 13-14.                Defense counsel objected, stating

that the "prejudice of it outweighs the probative value[.]"                      Id. at   14.

Ultimately, with the instruction that the jury be made aware that Appellant

could not be convicted based upon his alleged acts outside of Philadelphia

County, the trial court permitted the Commonwealth to present the testimony.

Id. at   15.

         In defense of its decision to permit the prior bad acts evidence, the trial

court explained:

              After hearing argument, the [c]ourt determined that
         because of the ongoing nature of the assaults, it was appropriate

                                               - 6 -
J   -S32037-19


        for the jury to consider this evidence as facts which "form part of
        the history and natural development of the events and offenses
        with which [a] defendant is charged."

               Furthermore, it was clear that this testimony related to
        distinct and separable locations and periods of time, separate and
        apart from those occurring in Philadelphia County. In granting the
        Commonwealth's motion the [c]ourt added the proviso that, "as
        long as the [Commonwealth] makes it clear in [the] presentation
        and then in [the] points for charge, that he can't be found guilty
        based on what he did outside of Philadelphia, therefore, what he
        did outside of Philadelphia is being used to corroborate this course
        of conduct, I think the jury can distinguish that. I mean, it's not
        interwoven, it's a bright line."
Trial Court Opinion, 9/21/18, at 7-8 (citations to notes of testimony omitted).

        In its charge of the jury,3 the trial court instructed:

             The bill of information[]    alleges that the crime was
                                          .   .   .


        committed on various dates sometime between September 2010
        and August 2012.

              And as the [Commonwealth] explained to you a couple
        times, I think in [the] opening and closing, these are the dates for
        alleged actions in Philadelphia. Anything that happened outside
        of Philadelphia is not on trial in this case, it's not before me, it's
        not before you.  .   .   .




              Evidence of other offenses were introduced for a specific
        purpose, not because [Appellant] is charged with or is on trial for
        those offenses, but because they sort of relate to this course of
        conduct. The allegation, the Commonwealth's theory, is that this
        started when she was 11, started someplace else, not
        Philadelphia, and then it sort of continued and made its way into
        Philadelphia on those dates that I told you are alleged in the
        indictment or information.



3 "When the trial court admits evidence of a defendant's other bad acts, the
defendant is entitled to a jury instruction that the evidence is admissible only
for a limited purpose." Commonwealth v. Crispell, 193 A.3d 919, 937 (Pa.
2018).
                                        -7
J   -S32037-19


               So you heard evidence that, before the allegations in this
        case, [Appellant] had unlawful sexual contact with [C]omplainant,
        [] for which he is not on trial. That's the testimony to the effect
        that [Appellant] penetrated her vagina with his fingers, placed his
        penis inside her vagina, performed oral sex on her multiple
        occasions in Yeadon, as well as Chester. And then he threatened
        her with a gun if she told anyone about the abuse.

               This evidence is before you for a limited purpose, that is, for
        the purpose of tending to show [Appellant's] intent, his motive,
        his state of mind, his common scheme, plan or design with regard
        to [Complainant]. This evidence must not be considered by you
        in any way other than for that purpose. You must not regard this
        evidence as showing that [Appellant] is a person of bad character
        or criminal tendencies from which you might be inclined to infer
        guilt.
N.T., 2/25/15, at 78, 79-80.

        Upon review, we are not persuaded the trial court abused its discretion

in    allowing the Commonwealth to present prior bad acts evidence at

Appellant's trial. As the trial court correctly notes, due to the ongoing nature

of the assaults Appellant committed against the Complainant, evidence of the

alleged prior assaults occurring outside of Philadelphia County were relevant

for res gestae purposes to explain the history and course of events leading up

to the events for which Appellant was tried.            See Commonwealth v.

Hairston, 84 A.3d 657        (Pa. 2014).     Additionally, the testimony regarding

Appellant's previous alleged assaults was relevant in demonstrating "an

ongoing course of conduct, common scheme, plan or design by" Appellant in

order to provide   a   contextual basis for the crimes alleged to have occurred in

Philadelphia County.       Trial Court Opinion, 9/21/18, at 7.     Accordingly, we




                                        -8
J   -S32037-19



conclude that both exceptions to Rule 404(b)'s prohibition against evidence of

prior bad acts are applicable.

        Further, the trial court's cautionary instructions to the jury, as

reproduced       above,    ameliorated   any   undue    prejudice caused     by   the

introduction of the prior bad acts evidence.             See Commonwealth v.

Sherwood, 982 A.2d 483, 497          (Pa. 2009)   ("[T]he trial court gave the jury
cautionary instructions concerning the prior bad acts evidence; the court

advised the jury of the limited purpose for which the evidence was introduced

and that they could not consider the evidence as proof that [a]ppellant was        a

person of bad character or had criminal tendencies. We conclude that these

instructions ameliorated any undue prejudice caused by the introduction of

the prior bad acts.") (citations omitted).

        "Jurors are presumed to follow the trial court's instructions[,]"

Hairston, 84 A.3d at 666, and "[e]vidence will not            be prohibited merely

because it is harmful to the defendant."       Commonwealth v. Gad, 190 A.3d
600, 605 (Pa. Super. 2018) (citation omitted).           Instantly, the trial court's
instruction at Appellant's trial "minimized the likelihood that the [other acts]

evidence inflamed the jury or caused it to convict Appellant on an improper

basis." Hairston, 84 A.3d at 666. Therefore, the trial court did not abuse its

discretion in allowing the Commonwealth to present prior bad acts evidence.

        In his second issue, Appellant argues that the trial court erred in limiting

defense     counsel's     cross-examination    of the   Commonwealth's      witness,



                                         -9
J   -S32037-19



Philadelphia Police Officer Clare Duckworth. We note our relevant standard of

review:

        A  trial court has broad discretion to determine whether evidence
        is admissible, and a trial court's ruling regarding the admission of
        evidence will not be disturbed on appeal unless that ruling reflects
        manifest unreasonableness, or partiality, prejudice, bias, or ill -
        will, or such lack of support to be clearly erroneous. In addition,
        the trial court has broad discretion regarding both the scope and
        permissible limits of cross-examination. The trial judge's exercise
        of judgment in setting those limits will not be reversed in the
        absence of a clear abuse of that discretion, or an error of law.
Commonwealth v. Rosser, 135 A.3d 1077, 1087                  (Pa.   Super.     2016)

(citations omitted).

        Both the trial court and the Commonwealth aver that Appellant's second

issue is waived for failure to contemporaneously object during trial. See Trial

Court Opinion, 9/21/18, at 9; Commonwealth Brief at 14. We agree.

        "The absence of    a   contemporaneous objection below constitutes         a

waiver of the claim on appeal." Commonwealth v. Rodriguez, 174 A.3d

1130, 1145 (Pa. Super. 2017) (citing Commonwealth v. Powell, 956 A.2d

406, 423 (Pa. 2008)). Our Supreme Court has stated:

        [I]t    axiomatic that issues are preserved when objections are
               is
        made timely to the error or offense. See Commonwealth v.
        May, [] 887 A.2d 750, 761 ([Pa.] 2005) (holding that an "absence
        of contemporaneous objections renders" an appellant's claim
        waived); and Commonwealth v. Bruce, [] 916 A.2d 657, 671
        ([Pa. Super.] 2007), appeal denied, H 932 A.2d 74 ([Pa.] 2007)
        (holding that a "failure to offer a timely and specific objection
        results in waiver of" the claim). Therefore, we shall consider any
        issue waived where Appellant failed to assert a timely objection.

Commonwealth v. Baumhammers, 960 A.2d 59,               73 (Pa. 2008).



                                       - 10 -
J   -S32037-19


        Similarly, this Court has stated:

              Our Pennsylvania Rules of Appellate Procedure and our case
        law provide the well -established requirements for preserving a
        claim for appellate review. It is axiomatic that "[i]ssues not raised
        in the lower court are waived and cannot be raised for the first
        time on appeal."        Pa.R.A.P. 302(a).     "The absence of a
        contemporaneous objection below constitutes a waiver" of the
        claim on appeal. Commonwealth v. Powell, H 956 A.2d 406,
        423 ([Pa.] 2008); Tindall v. Friedman, 970 A.2d 1159, 1174
        (Pa. Super. 2009) ("On appeal, we will not consider assignments
        of error that were not brought to the tribunal's attention at a time
        at which the error could have been corrected or the alleged
        prejudice could have been mitigated.") (citation omitted)).
Rodriguez, 174 A.3d at 1144-45. We further note that where                 an appellant

includes an issue in his Pa.R.A.P. 1925(b) statement, such inclusion does not

"resurrect"   a   waived claim.   Id. at   1145 n.6 (citing   Steiner   v. Markel, 968

A.2d 1253 (Pa. 2009)).

        On   direct examination of Officer Duckworth,            the Commonwealth

established that there was         a   delay in investigating the Complainant's

allegations against Appellant because Officer Duckworth was off work for

several months due to health -related issues. See N.T., 2/25/15, at 39-40.

After the Commonwealth finished questioning Officer Duckworth, the following

dialogue occurred during defense counsel's cross-examination:

        [Defense Counsel]: Now, between February and December of
        2013, you're out of work; correct?

        [Officer Duckworth]: Not the entire time.

        [Defense Counsel]: Well, you were out of work for          a    time, and
        was this case reassigned to anybody else?

        [Officer Duckworth]: No.
J   -S32037-19


        [Defense Counsel]:     And, so it just sat there, untouched, during
        that time?

        [Commonwealth]: Objection.

        [COURT]: Did anybody else do any investigation on the case
        besides you?

        [Officer Duckworth]: When I came back, there was no other notes
        or anything in the file, so I would say no.

        [COURT]: Okay.

        [Defense Counsel]: Did    -during the time you were out, did you
        pass off your cases to anyone else to fill in?

        [Officer Duckworth]: That's not our call, that's the lieutenant of
        the Child Abuse Unit's call. We just can't pass off our cases to
        somebody else.

        [Defense Counsel]: If this case had been some sort of emergency
        or priority, would it have been passed off to somebody else?

        [COURT]: No.

        [Commonwealth]: Objection.

        [COURT]:   Now you're just arguing with her.         Do you have
        something else to ask her?

        [Defense Counsel]: Just one question. Just to be clear, nothing
        was done between February of 2013 and December of 2013?

        [Officer Duckworth]: That's not true.

        [Commonwealth]: Objection. I'll withdraw that objection.

        [COURT]: She already answered, nothing else was done.

        [Defense Counsel]: What else was done?

        [Officer Duckworth]:     I prepared the affidavit and the arrest
        warrant.


                                       - 12 -
J   -S32037-19


        [Defense Counsel]: That was December; correct?

        [Officer Duckworth]: Right.

        [Defense Counsel]: My question is, prior to that, and February of
        2013, nothing was done?

        [COURT]:   Nothing in February      -
        [Defense Counsel]: That's     a   ten month period where no

        [COURT]: Are we going to go through all the months of 2013?

        [Defense Counsel]: No. As long as we        -
        [Officer Duckworth]: This isn't my only case.

        [Defense Counsel]: No, I understand. But during that ten          -
        there's a ten-month period where no work is done on this case,
        for a number of reasons.

        [Officer Duckworth]:   I don't recall.     You know, I don't see any
        other -
        [COURT]: That doesn't make any difference. I told you to go
        someplace else with your questions. The         -
                                                    this case is not about
        how well or how poorly the police investigated the allegation, it's
        about whether the complainant is believable or not.

        [Defense Counsel]: And I believe this is relevant to that.

        [COURT]: Well, I can't figure out why.

        [Defense Counsel]: I have no other questions anyway, so...

        [COURT]: He's not charged with being a serial rapist, he's charged
        with molesting a child that he lived with. After the initial
        complaint, they weren't living together anymore, so how is it
        relevant?

        [Defense Counsel]: Your Honor, I believe it's relevant because
        there's two statements taken, there's, at that point, a call to a
        district attorney who requires further investigation before an
        arrest warrant is taken out, then there's a ten-month period where

                                          - 13 -
J   -S32037-19


        nobody's working on this case, which, I would say, is a statement
        that it wasn't taken as seriously as, perhaps, some other cases,
        and it wasn't considered any sort of priority.

        [COURT]: So what. Maybe she's been working in the unit too
        long. Maybe by now she blows off all of these cases as being
        insignificant, she's waiting for them to put her into homicide where
        she can deal with real crime. I don't know what her attitude is
        and it doesn't make any difference.

Id. at 48-52.
        As indicated above, Appellant challenges the trial court's decision to     limit

defense counsel's cross-examination of Officer Duckworth with respect to the

time -frame between February and December of 2013. See Appellant's Brief

at 20.        To   preserve the       issue, Appellant was     required to make       a

contemporaneous objection to the trial court's instruction "to go someplace

else with your questions." N.T., 2/25/15, at 50.           However, defense counsel

failed to do so.       Instead, counsel concluded his questioning of Officer

Duckworth. Id. at 53 ("I have nothing else, Your Honor."). Thus, Appellant's

issue is waived. See     Commonwealth v. Montalvo, 956 A.2d 926, 936               (Pa.

2008) (recognizing "the general rule that, in order to preserve            a   claim on

appeal,   a   party must lodge    a   timely objection at trial.") (citing, inter alia,

Commonwealth v. May, 887 A.2d 750, 758                (Pa. 2005) ("To the extent the

claims would sound in trial court error, they are waived due to the absence of

contemporaneous objections."); Pa.R.A.P. 302 ("Issues not raised in the lower

court are waived and cannot be raised for the first time on appeal.").

        In his third and final issue, Appellant challenges the discretionary

aspects of his sentence.     "The right to appellate review of the discretionary


                                          - 14 -
J   -S32037-19



aspects of         a   sentence   is   not absolute, and must be considered          a    petition for

permission to appeal." Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265

(Pa. Super. 2014). "An appellant must satisfy a                      four-part test to invoke this
Court's jurisdiction when challenging the discretionary aspects of                    a   sentence."

Id.      We conduct this four-part test to determine whether:

          (1) the appellant preserved the issue either by raising it at the
          time of sentencing or in a post[ -]sentence motion; (2) the
          appellant filed a timely notice of appeal; (3) the appellant set forth
          a concise statement of reasons relied upon for the allowance of
          appeal pursuant to Pa.R.A.P. 2119(f); and (4) the appellant raises
          a substantial question for our review.

Commonwealth v. Baker, 72 A.3d 652, 662                              (Pa. Super. 2013) (citation

omitted). "A defendant presents                a   substantial question when he sets forth          a


plausible argument that the sentence violates                    a   provision of the sentencing

code or is contrary to the fundamental norms of the sentencing process."

Commonwealth v. Dodge, 77 A.3d 1263, 1268                            (Pa. Super. 2013) (citations

omitted).

          Here, Appellant has complied with the first three prongs of the test by

raising his discretionary sentencing claim in                a   timely post -sentence motion,

filing   a   timely notice of appeal, and including         in his    brief a Rule 2119(f) concise

statement. See Appellant's Brief at 12-13. Additionally, by asserting that the

trial court erred          in   failing to provide adequate reasons on the record for

imposing       a   sentence outside of the sentencing guidelines, Appellant has raised

a   substantial question. See Commonwealth v. Holiday, 954 A.2d 6, 10 (Pa.

Super. 2008) ("A claim that the sentencing court imposed                      a   sentence outside

                                                   - 15 -
J   -S32037-19


of the guidelines without specifying sufficient reasons presents          a   substantial

question for our review.") (citation omitted).             We thus review Appellant's

sentencing claim mindful of the following:

        Sentencing is a matter vested in the sound discretion of the
        sentencing judge. The standard employed when reviewing the
        discretionary aspects of sentencing is very narrow. We may
        reverse only if the sentencing court abused its discretion or
        committed an error of law. A sentence will not be disturbed on
        appeal absent a manifest abuse of discretion. In this context, an
        abuse of discretion is not shown merely by an error in judgment.
        Rather, the appellant must establish, by reference to the record,
        that the sentencing court ignored or misapplied the law, exercised
        its judgment for reasons of partiality, prejudice, bias or ill will, or
        arrived at a manifestly unreasonable decision. We must accord
        the sentencing court's decision great weight because it was in the
        best position to review the defendant's character, defiance or
        indifference, and the overall effect and nature of the crime.
Commonwealth v. Cook, 941 A.2d                    7, 11-12 (Pa. Super. 2007) (citations

omitted).

        We have previously stated:

               When imposing a sentence, the sentencing court is required
        to consider the sentence ranges set forth in the Sentencing
        Guidelines, but it [is] not bound by the Sentencing Guidelines.
        Commonwealth v. Yuhasz, [] 923 A.2d 1111, 1118 ([Pa.] 2007)
        ("It is well established that the Sentencing Guidelines are purely
        advisory in nature.")[.]   .   . The court may deviate from the
                                           .


        recommended guidelines; they are "merely one factor among
        many that the court must consider in imposing a sentence." [Id.]
        at 1118. A court may depart from the guidelines "if necessary, to
        fashion a sentence which takes into account the protection of the
        public, the rehabilitative needs of the defendant, and the gravity
        of the particular offense as it relates to the impact on the life of
        the victim and the community." Commonwealth v. Eby, 784
        A.2d 204, 206 (Pa. Super. 2001). When a court chooses to depart
        from the guidelines however, it must "demonstrate on the record,
        as a proper starting point, his awareness of the sentencing
        guidelines." [Id. at 206.] Further, the court must "provide a

                                               - 16 -
J   -S32037-19


        contemporaneous written statement of the reason or reasons for
        the deviation from the guidelines." 42 Pa.C.S.A. § 9721(b).

              When reviewing a sentence outside of the guideline range,
        the essential question is whether the sentence imposed was
        reasonable. Commonwealth v. Walls, H 926 A.2d 957, 962
        ([Pa.] 2007). An appellate court must vacate and remand a case
        where it finds that "the sentencing court sentenced outside the
        sentencing guidelines and the sentence is unreasonable." 42
        Pa.C.S.A. § 9781(c)(3).         In making a reasonableness
        determination, a court should consider four factors:

              (1) The nature and circumstances of the offense and
              the history and characteristics of the defendant.

              (2) The opportunity of the sentencing court to observe
              the    defendant,     including   any     presentence
              investigation.

              (3) The findings upon which the sentence was based.

              (4) The guidelines promulgated by the commission.

        42 Pa.C.S.A. § 9781(d). A sentence may be found unreasonable
        if it fails to properly account for these four statutory factors. A
        sentence may also be found unreasonable if the "sentence was
        imposed without express or implicit consideration by the
        sentencing court of the general standards applicable to
        sentencing." Walls, 926 A.2d at 964. These general standards
        mandate that a sentencing court impose a sentence "consistent
        with the protection of the public, the gravity of the offense as it
        relates to the impact on the life of the victim and on the
        community, and the rehabilitative needs of the defendant." 42
        Pa.C.S.A. § 9721(b).

Commonwealth v. Sheller, 961 A.2d 187, 190-91          (Pa. Super. 2008) (some

citations omitted).

        Furthermore:

        The [sentencing] court is not required to parrot the words of the
        Sentencing Code, stating every factor that must be considered
        under Section 9721(b), however, the record as a whole must

                                      - 17 -
J   -S32037-19


        reflect due consideration by the court of the statutory
        considerations at the time of sentencing. A sentencing court's
        indication that it has reviewed a pre[ -]sentence report can satisfy
        the requirement of placing reasons for imposing sentence on the
        record. In addition, our Supreme Court has determined that
        where the trial court is informed by a pre -sentence report, it is
        presumed that the court is aware of all appropriate sentencing
        factors and considerations, and that where the court has been so
        informed, its discretion should not be disturbed.

Commonwealth v. Bullock, 170 A.3d 1109, 1126                  (Pa.   Super. 2017)

(citations omitted).

        At the sentencing hearing in this case, the trial court specifically stated

that it had reviewed Appellant's pre -sentence investigation report.           N.T.,

10/1/15, at 54. Prior to imposing sentence, the trial court stated:

        All right. I've listened to the arguments of counsel, I've reviewed
        the documents, the presentence report, the DA's memorandum.
        .   . In arriving at a sentence, one of the things I've looked at is
                .


        that an aggravating factor is the length of time and the number of
        incidents. I mean, we have one count of rape, one count of
        [IDSI], but those counts represent a course of conduct. Likewise,
        with the corruption and the endangering the welfare charges, it's
        an aggravating factor that took place over a longer period of time,
        with many incidents contained within each count. All things
        considered, the DA's recommendation is not unreasonable, and
        my sentence is 20 to 40 years in a state correctional institution.

N.T., 10/1/15, at 54-55.

        In its opinion, the trial court expanded further:
              It was agreed by counsel, at [Appellant's] sentencing
        hearing on October 1, 2015, that [Appellant's] prior record score
        (PRS) was 1, resulting from a prior VUFA conviction and the
        offense gravity score (OGS) for the most serious conviction was
        12. It was also agreed that the guidelines recommended a range
        of 54 to 72 months ± 12. As noted above, [Appellant] was
        sentenced to consecutive periods of confinement in a state
        correctional facility of 7 to 14 years on the charge of rape, 3 to 6

                                       - 18 -
J -S32037-19



     years on the charge of endangering the welfare of a child, 3 to 6
     years on the charge of corruption of a minor and 7 to 14 years on
     the charge of IDSI, for an aggregate period of confinement of 20
     to 40 years.    Considering the serious ongoing nature of the
     offenses, it was proper to run [Appellant's] sentences
     consecutively.

            Itwas clear from the record that the charges on which
     [Appellant] was convicted, related only to those acts which
     occurred in Philadelphia County, and do not adequately reflect his
     long history of continued abuse of Complainant, commencing
     when she was eleven years old. Additionally, at sentencing,
     [Appellant] displayed no sense of remorse nor did he take
     responsibility for his conduct; essentially accusing the witnesses
     of lying because they were angry with him for being forced to
     leave his home.

            Prior to imposing sentence, [t]he [c]ourt noted for the
     record: "I've listened to the arguments of counsel, I've reviewed
     the documents, the presentence report, the DA's memorandum."
     In imposing sentence, the [c]ourt also noted: "In arriving at a
     sentence, one of the things I've looked at is that an aggravating
     factor is the length of time and the number of incidents."

            In viewing the totality of the circumstances and his
     continued refusal to take responsibility for his actions, [Appellant]
     is a poor candidate for rehabilitation. [Appellant] was not entitled
     to reconsideration of his sentence.

Trial Court Opinion, 9/21/18, at 13-14 (citations to notes of testimony

omitted).

      Upon review of the record, including the above statements, we conclude

that the trial court provided adequate reasoning when imposing Appellant's

sentence.   In addition to reviewing Appellant's pre -sentence investigation

report, the trial court addressed Appellant's prior criminal record, the

applicable Sentencing Guidelines, and as aggravating factors, the number of

incidents underlying Appellant's convictions, as well as the large span of time

                                    - 19 -
J   -S32037-19


during which they occurred. N.T., 10/1/15, at 25, 26, 31, 54-55. Ultimately,

and in its discretion, the trial court determined that Appellant's crimes

necessitated an aggregate sentence of 20 to 40 years. As stated above,              a


sentencing court's indication that it has reviewed   a   pre -sentence investigation

report satisfies the requirement of placing reasons for the imposition of           a


sentence on the record.    Bullock, 170 A.3d at 1126. Such indication also
leads to the presumption that the sentencing court is aware of all appropriate

sentencing factors and circumstances.    Id.   As the trial court in this case stated

that it had reviewed the pre -sentence investigation report, and additionally

placed its reasons for Appellant's sentence on the record, we find no abuse of

the court's sentencing discretion.         Accordingly, we affirm Appellant's

judgment of sentence.

        Judgment of sentence affirmed.

Judgment Entered.




J    seph D. Seletyn,
Prothonotary



Date: 7/30/19




                                     - 20 -